966 So. 2d 579 (2007)
Lucille JOHNSON, Sam Baker, Leatrice S. Drummond, Vyron White, Juanita F. Whitley, and Joyce S. Veal
v.
MOUNT PILGRIM BAPTIST CHURCH, Rev. Dr. Irvin Briley, Jr., Ophelia Johnson, Mary Holloway, Letitia Briley Polar, and Cynthia Robins.
No. 2007-C-1595.
Supreme Court of Louisiana.
October 26, 2007.
In re Johnson, Lucille et al.; Drummond, Leatrice S.; Whitley, Juanita F.; Baker, Sam; White, Vyron; Veal, Joyce S.;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Ascension, 23rd Judicial District Court Div. B, No. 79,565; to the Court of Appeal, First Circuit, No. 2006 CA 1563.
Denied.